The Notice of Allowability mailed on 1/27/22 has been vacated.



EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 23 has been amended to read: “The method of claim 22, wherein said at least one carrier is selected from saline, sugars, polypeptides, polymers, lipids, creams, gels, water, a glucose solution, a polycationic binding agent, a cationic polypeptide, a hydrophilic polymer grafted polymer, a non- natural cationic polymer, a cationic polyacetal, a hydrophilic polymer grafted polyacetal, a ligand functionalized cationic polymer, a ligand functionalized-hydrophilic polymer grafted polymer, a ligand functionalized liposome, a biodegradable histidine-lysine polymer, a biodegradable polyester, poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(lactic-co-glycolic acid) (PLGA), a polyamidoamine (PAMAM) dendrimer, a PEGylated PEL, a micelle material, a metal nanoparticle, a nanoparticle, a cationic lipid, a cationic micelle, a liposome and an exosome.”

Claim 30 has been amended to read: “The method of claim 29, wherein



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The specification is enabling for the instant claims.  The claims are free of the prior art.  There is no motivation in the art to treat and/or prevent an inflammatory disease comprising administering to a patient in need thereof miR-168, wherein the inflammatory disease is characterized by an increase in expression or production of IL-1β, TNFα, or IL-10 or is characterized by an increase in CD4+ T cell proliferation, and wherein miR-168 attenuates the CD4+ T cell proliferation or attenuates expression or production of IL-1β, TNFα, or IL-10.  Additionally, the claims are consistent with those in the allowed parent, not US 10,640,773 B2 which are also directed to a method for treating and/or preventing an inflammatory disease comprising administering to a patient in need thereof recited delivery vehicles comprising miR-168, wherein the inflammatory disease is characterized by an increase in expression or production of IL-1β, TNFα, or IL-10 or is characterized by an increase in CD4+ T cell proliferation and wherein miR-168 attenuates the CD4+ T cell proliferation or attenuates expression or production of IL-1β, TNFα, or IL-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMY H BOWMAN/Primary Examiner, Art Unit 1635